Citation Nr: 1518242	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to in-service asbestos and/or lead paint exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, with service in the Republic of Vietnam from September 1970 to August 1971.  He also had service in the United States Army Reserves from April 1976 to March 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These issues were previously before the Board in November 2009, March 2012, and May 2013.  In each instance, the issues on appeal were remanded for additional development. 

The Board's March 2012 remand included the matters of entitlement to service connection for a gastroesophageal disability and service connection for a skin disability.  A February 2013 rating decision granted service connection for gastroesophageal reflux disease and for warts of the left index finger.  Hence, those issues are no longer before the Board. 

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record via a March 30, 2015, Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that a disorder of the lumbar spine had its onset during service, within one year following separation, or is otherwise related to the Veteran's period of active service.

2.  The most probative evidence of record fails to demonstrate that hypertension had its onset during service, within one year following separation, or is otherwise related to the Veteran's period of active service or to a service-connected disability. 

3.  The most probative evidence of record fails to demonstrate that a lung disorder had its onset during, or is otherwise related to, the Veteran's period of active service, including as secondary to in-service asbestos and/or lead paint exposure.


CONCLUSIONS OF LAW

1.  A disorder of the lumbar spine was not incurred in or aggravated by service and arthritis of the lumbar spine may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, nor is hypertension causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

2.  A lung disorder was not incurred in or aggravated by active service, to include as the result of in-service exposure to asbestos and/or lead paint.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA), and no outstanding records have been identified by the Veteran.  The Board notes that a portion of the Veteran's service treatment records are not available for review, to include his separation examination.  See Formal Finding, October 17, 2008.  In situations such as these, there is a heightened obligation to assist the veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a December 2014 VA examination report discussed all applicable medical principles related to the Veteran's claims for service connection, and the opinions therein are adequate upon which to decide those claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that hypertension, as well as disorders of the back and lungs, were incurred during his period of active duty.  He has also indicated that hypertension may be secondary to his service-connected coronary artery disease (CAD), and that a lung disorder may be related to in-service exposure to asbestos and/or lead paint while serving aboard a transport vessel.  

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may also be granted for chronic disabilities, such as arthritis or hypertension, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran has been diagnosed with hypertension, COPD, and degenerative disc disease of the lumbar spine during the pendency of this appeal.  See VA examination report, December 2014.  As such, the first element of Hickson has been satisfied for each issue.

Turning to the Veteran's period of active duty, he complained of back aches on September 24, 1969.  He reported that he suffered from back problems since the age of nine, but no spinal abnormality was noted upon entry in March 1969.  No diagnosis was provided, and the available service treatment records are silent as to any further back complaints or reports of pulmonary difficulty.  The Veteran's blood pressure reading at entrance was 130/72, and no other readings are of record during the Veteran's period of active duty.  

United States Army Reserve records, beginning in April 1976, indicate that the Veteran's spine, lungs, and cardiac system were normal following an April 8, 1976, examination.  The Veteran's blood pressure was 144/78 at that time, which would not warrant a compensable rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  At that time, the Veteran specifically denied recurrent back pain, high blood pressure, asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  Importantly, this examination was conducted more than four years following separation from active service.  Another examination, conducted in August 1979, nearly eight years following separation, also determined that the Veteran's lungs, heart, and spine were normal.  The Veteran's blood pressure was 132/88 at that time, again non-compensable per VA regulations, and no defect as to the back or lungs was reported.  And once again, the Veteran denied asthma, shortness of breath, pain or pressure in the chest, chronic cough, high blood pressure, or recurrent back pain.

Following service, the first diagnosis of hypertension within the record occurred in February 1998, in which a private physician noted that attempts were in progress to get the Veteran's blood pressure under control with the use of medication.  It was also noted that the Veteran's smoking continued, unabated.  Another private report, from May 1999, indicated degenerative changes along the dorsal spine, as well as right mid lung zone infiltrate thought to be due to atelectasis (collapsed lung), though early pneumonia was also considered.

Post-service VA treatment records note tobacco abuse in July 1999 (one pack per day).  The Veteran's hypertension diagnosis was confirmed in October 1999; however, no link to service was provided.  He was still smoking one pack per day, and he denied any problems with his lungs.  In July 2000, his breathing was "pretty good," and he was smoking half of a pack of cigarettes per day.  He indicated that his back hurt all the time, and he was assessed with obesity and tobacco abuse.

In January 2001, it was noted that the Veteran did not have an active diagnosis of hypertension.  Hypertension was re-assessed in November 2001, and back pain remained persistent.  In June 2002, the Veteran reported a motor vehicle accident "several years back."  He was diagnosed with degenerative joint disease of the lumbar spine in August 2002, as well as narrowing of intervertebral spaces and spondylotic changes in March 2004.  

During a January 2005 VA examination, the Veteran reported that he was treated for hypertension during service, and for chest pain while in Vietnam.  The Board notes, once again, that the Veteran denied chest pain at entrance and several years post service, and that blood pressure readings were normal at those times.

The Veteran reported severe low back pain in June 2005, and mild degenerative disc disease with spondylosis was diagnosed at that time.  That diagnosis was confirmed in several subsequent reports.  However, a link to the Veteran's period of active service was not provided, at any time, for a disorder of the back or lungs or hypertension.  In January 2007, tobacco abuse was noted once again.  In December 2007, the Veteran indicated that he stopped smoking in March 2007.

In conjunction with his claims, the Veteran was afforded a VA examination in January 2007.  At that time, the Veteran reported problems with his back for the prior 10 years (onset circa 1997).  He also reported smoking cigarettes for more than 30 years, and that he was trying to quit.  He noted a daily cough, and a prior diagnosis of emphysema.  He reported a several-year history of hypertension, controlled with medication.  Following an examination, the Veteran was diagnosed with chronic lumbar strain, essential hypertension, and mild COPD.  A medical nexus opinion was not provided.

During a May 2011 VA examination, the Veteran reported back pain since his period of active service.  He denied a specific, in-service injury that resulted in back pain.  He also stated that he received no in-service treatment for back pain.  Instead, he indicated that he first sought back treatment in the early 1980's, at which time he received muscle relaxants.  He reported daily, low back pain.  Following an examination, the examiner failed to provide either a diagnosis or an etiological opinion.

The Veteran was next afforded a VA examination in May 2012.  Regarding the Veteran's pulmonary disorder, the VA examiner diagnosed emphysema and COPD.  Interstitial lung disease, the type associated with asbestosis (among other causes) was not found.  The examiner noted that the Veteran was treated with inhalers in the 1980's and eventually diagnosed with emphysema as early as 2008.  The Veteran reported a 30+ year tobacco history.  Per the examiner, it was not clear by history as to whether the Veteran was actually exposed to asbestos in service while working in an engine room, though he was likely exposed to lead paint.  The Veteran had no history of evaluation and/or treatment for lead exposure.  

Ultimately, the examiner determined that it was less likely than not that the Veteran's current diagnoses were etiologically-related to his period of active service.  In support of that opinion, it was noted that, while the Veteran provided a history of asbestos exposure while sleeping in his bunk on an Army vessel for several months, there was no evidence of record for pulmonary or gastrointestinal asbestosis or its complications.  There was no evidence of abnormal chest x-ray readings in the record suspicious for asbestosis or its complications.  Current findings, in contrast, were most consistent with COPD and emphysema secondary to years of tobacco use.  There was no evidence of aggravation of COPD or emphysema due to military service, or from potential exposure to asbestos during service.  It was noted that development of asbestosis and other asbestos-related conditions do have a latent period, but that there was no evidence to date indicating the occurrence thereof.  There was also no evidence of acute or chronic lead toxicity findings (abnormalities of the liver, kidney, thyroid, motor nerve conduction, or encephalopathy).  As such, it was less likely than not that the Veteran's pulmonary conditions were caused by or related to lead paint exposure during his military career.

As to the Veteran's hypertension claim, the examiner noted that a current diagnosis of hypertension was confirmed.  It was the Veteran's belief that his diagnosis was related to his service-connected CAD.  Following an interview and an examination, the examiner concluded that it was less likely than not that the Veteran's hypertension was related to either his period of active service, or to a service-connected disability.  In support, it was noted that there was no evidence of an evaluation or treatment for hypertension during service, and that recorded blood pressure readings during several physical examinations during military service were normotensive.  As to the Veteran's secondary claim, a rationale was not provided.

The examiner also diagnosed the Veteran with chronic, progressive, degenerative arthritis of the lumbar spine.  It was noted that the date of diagnosis was "about 1974," three years following separation.  While the Veteran could not pinpoint any specific in-service injury during a prior examination, at this time he reported jumping out of a military truck in 1970 during his stint in Vietnam.  He reported treatment with muscle relaxers following the incident.  Again, in May 2011, the Veteran reported no in-service treatment for a back disorder.  Regardless, he indicated that he was not placed on permanent profile.  Further, despite his in-service report, the Veteran denied back problems beginning at age nine.

The examiner determined that the Veteran's back condition was less likely than not causally-related to his period of active duty.  In support, it was noted that the Veteran provided an in-service history for pre-service back problems (though the Veteran denied such problems during this examination).  Despite the December 1971 report of an ongoing back ache, there were no abnormal, in-service findings regarding the lumbar spine.  Further, it was noted that numerous military examinations did not reveal any disorder of the spine or indication of spinal trauma.  Instead, the examiner found that current clinical findings are more consistent with progressive, degenerative, osteoarthritis.

Following a May 2013 Board remand, the Veteran was most recently afforded a VA examination to address his claims in December 2014.  The examiner found that it was less likely as not that hypertension was incurred during service, as there was no evidence of evaluation, diagnosis, or treatment for this condition while on active duty.  As to the secondary issue, the examiner remarked that hypertension and CAD were diagnosed at approximately the same time, and as such there was no evidence of cause and effect.  As to whether hypertension was caused and/or aggravated by CAD, the examiner noted that the Veteran's hypertension was likely essential in nature  (meaning that it had no known cause).  It was also noted that that the Veteran had not provided any specific, objective evidence to demonstrate aggravation, and that there was no evidence of any worsening of his hypertension following a review of the medical evidence.  Instead, the Veteran's hypertension was well controlled.  

As to the Veteran's pulmonary claim, the examiner found that it was less likely than not that a current lung disorder was related to the Veteran's military career.  The examiner stated that there was no evidence of evaluation, diagnosis, or chronic treatment for a respiratory condition while on active duty.  While the Veteran reported exposure to various substances during service, there is no evidence of any extensive changes demonstrated by chest x-rays or pulmonary function tests.  There was no evidence of asbestosis, or a history of treatment for that condition.  It was also noted that the Veteran worked as a welder for 28 years, and smoked for more than 30, and that his extensive smoking history and occupational exposure was the likely origin of his lung symptoms.

Finally, as to the Veteran's lumbar spine, the examiner found no medical evidence which supports the Veteran's contention that his back problem (degenerative disc disease) was related to his military service.  There was no diagnosis and/or ongoing treatment for a back condition in service.  Per the examiner, the Veteran's tragic motor vehicle accident in 1975, strenuous post-service occupations, and morbid obesity may have contributed to his current diagnosis.  However, it was less likely than not that a back disorder was related to the Veteran's period of active duty, some 40 years prior.

As to the blanket assertion by the Veteran's representative in a May 2013 Brief, wherein it was proposed that the Veteran's back disorder may be causally-related to the Veteran's service-connected bilateral foot disorder, an additional medical opinion is not required to address this new secondary service connection theory.  The Veteran's mere belief that his back disorder may be the result of a foot disability is insufficient to trigger the duty to assist by arranging for an additional VA compensation examination and opinion, as this would circumvent the craftily-tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).  

Moreover, the United States Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide a Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board notes that the Veteran has not submitted any substantive statements regarding the onset of any claimed disorder.  That is, aside from filing for service connection for a number of disabilities, the Veteran has not provided any insight in his claim, his notice of disagreement, or his substantive appeal to explain when any of the disabilities began, or why they should be considered to be service related.  Instead, through his representative, by virtue of filing claims for service connection, he has simply claimed that these disorders had their onset during his period of active service.  As the record in this case is negative for any indication, other than the Veteran's own assertions, that service connection is warranted, these conclusory lay statements are insufficient to trigger VA's duty to provide an additional examination or opinion for any claimed disorder.   See Waters, 601 F.3d 1274. 

As to the Veteran's statements during his most recent VA examination that he experienced back pain in service, and continuously thereafter, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's accounts of in-service back pain are corroborated by the medical evidence of record.  However, the Veteran's reports of continuous pain following service are not.  As noted, during Army Reserve examinations conducted four and eight years after separation, the Veteran specifically denied back pain.  Further, a causal relationship between a low back disorder and his period of active service, to include a single reported incident (which was, previously, denied by the Veteran), or to a service-connected disability, such as a bilateral foot disability, is inherently complex in nature.  As noted above, the only probative medical opinions of record found that his claimed disorder was not related to his military career.    

Moreover, while the Veteran is competent to report low back symptoms during service, his statements are not credible in light of his remaining service treatment records and Army Reserve examinations, wherein he specifically denied recurrent back pain.  Thus, despite the presence of a current diagnosis in this case, as discussed herein, the probative evidence of record does not demonstrate either an in-service diagnosis of a low back disorder, or a diagnosis of arthritis of the low back within one year of separation. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hypertension, nor his disorders of lungs or back, are related to his period of active duty.   The Veteran's service treatment reports are silent as to a diagnosis of any chronic lung or back disorder, and blood pressure readings were normal.  

As noted, Army Reserve records, dated many years thereafter, are negative for any diagnosis thereof, or any reports of symptomatology from the Veteran.  The most probative medical evidence of record has demonstrated that each these disorders were diagnosed more than one year following separation, and as such are not presumptively related to the Veteran's military career.  By the Veteran's own admission, his back pain began in 1997.  See VA examination report, January 2007.  Further, there is no probative evidence of record to demonstrate a medical link between these claimed disorders and any service-connected disability, to include a link between hypertension and CAD.  Finally, even if the Board were to concede exposure to asbestos and/or lead paint during service, which for the record it does not, there is simply no evidence of record to indicate that the Veteran suffers from any disorder resulting from lead toxicity, and all objective pulmonary evidence stands in direct contrast to the Veteran's assertions.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such they are denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a disorder of the lumbar spine is denied. 

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a lung disorder, including COPD and emphysema, to include as secondary to in-service asbestos and/or lead paint exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


